Holcomb, J.
(dissenting) — The quotation from the opinion in 90 N. Y. Supp. 962, is entirely illogical. That decision was based upon policy instead of principle, and was purely evasive. A right of action for the wrongful death of another, allowed by statute, is a chose in action. “A chose in action is- any personal right not reduced into possession but recoverable by a suit at law.”
It is conceded that at the time of appointment, appellant had the right of appointment.’ No other is shown to have had the right. It is immaterial that the wrongful death of decedent occurred in another state; and that the tort-feasor has a business domicile in that state, or any other.
*90..¡.The cancellation of the letters of administration that had been issued to appellant was erroneous and should be- reversed.
Therefore, I dissent.
On Reheabing.
[En Band. February 18, 1924.]
Per Curiam.
— -Upon a rehearing En Banc, a majority of the judges adhere to the opinion heretofore filed herein, and the judgment is therefore affirmed.